DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Fore examples, “acquiring a current radar echo map…., inputting the future radar echo map….”(as cited in claims 1 and 13) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claims 1 and 13: Claim limitations “acquiring a current radar echo map…., inputting the future radar echo map…..” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the described claim functions. The use of the term “acquiring” and “inputting” is not adequate structure for performing the described claims function because they do not describe a particular structure for performing the functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:


Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35

U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;


Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35
U.S.C. 132(a)).


If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
The remaining claims are also rejected under 35 U.S.C. 112(a), for being dependent upon a rejected base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Considering Prong 1 of the 101 analysis, the claims 1 and 13 recites mathematical concepts that is used to” a method for predicting a severe convection weather, comprising: generating, based on the current radar echo map sequence, a future radar echo map sequence, the future radar echo map sequence being a radar echo map sequence within a future time period; and inputting the future radar echo map sequence into a pre-trained severe convection weather predicting model to obtain a severe convection weather intensity predicting map, wherein the severe convection weather predicting model is used to predict an intensity of a severe convection weather.”. Considering Prong 1 of the 101 analysis, the limitations in claims 1 and 13 recite an abstract idea, in particular a mathematical concepts, a set of concepts that may be performed mathematical manipulation (such may include generating, predict an intensity of a severe convection weather ) .    
Thus, the claim recites a set of mathematical algorithm steps. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical formulation steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the  an apparatus, memory and  processor represents the implementation of the abstract idea on a computer using generic computer processing components and memory.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  The recitation of the “acquiring a current radar echo map sequence, the current radar echo map sequence being a radar echo map sequence within a current time period” steps appear to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical concepts steps in the abstract idea can be performed.    
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of networking, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claims would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2-12 and 14-20 recite further details of abstract idea of mathematical concepts. Therefore, Dependent Claims 2-12 and 14-20 recite further details of abstract idea of mathematical concepts as cited in Claims 1 and 13, without any practical application and inventive concepts and thus Claims are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 13-14is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rothenberg (US 2020/0132884). 
Regarding Claims 1 and 13. Rothenberg teaches a method for predicting a severe convection weather, comprising (method: fig. 17; system fig.1; [0067]): 
acquiring a current radar echo map sequence, the current radar echo map (real time: [0035]) sequence being a radar echo map sequence within a current time period (322: fig. 17; [0035], [0080]); 
generating, based on the current radar echo map sequence, a future radar echo map sequence, the future radar echo map sequence being a radar echo map sequence within a future time period(350: fig. 17); and 
inputting the future radar echo map sequence into a pre-trained severe convection weather predicting model (351: fig. 17) to obtain a severe convection weather intensity predicting map(934: fig. 17), 
wherein the severe convection weather predicting model is used to predict an intensity of a severe convection weather(fig. 9; 915: fig. 17).

Regarding Claims 2 and 14. Rothenberg further  teaches the generating, based on the current radar echo map sequence, a future radar echo map sequence comprises (350: fig. 17): inputting the current radar echo sequence into a pre-trained radar echo extrapolation predicting model to obtain the future radar echo map sequence (motion objects: fig. 17).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Rothenberg (US 2020/0132884) in view of Shi et al. (Convolutional LSTM Network: A Machine Learning Approach for Precipitation Nowcasting, 2016).

Regarding Claim 3. Rothenberg silent about  pre-processing the current radar echo map sequence, wherein the preprocessing comprises at least one of: clear-air echo filtering, failure echo filtering, or fixed noise filtering.
However, Shi teaches pre-processing the current radar echo map sequence, wherein the preprocessing comprises at least one of: clear-air echo filtering, failure echo filtering, or fixed noise filtering (crop the radar maps: section 4.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Rothenberg, pre-processing the current radar echo map sequence, wherein the preprocessing comprises at least one of: clear-air echo filtering, failure echo filtering, or fixed noise filtering, as taught by Shi, so as to predict the future rainfall intensity in a local region over a relatively short period of time incompact and inexpensive way.

Regarding Claim 4. Shi further teaches the pre-processing the current radar echo map sequence comprises: setting, for a current radar echo map in the current radar echo map sequence, a pixel value of a pixel lower than a preset pixel value in the current radar echo map to a preset value (section: 4.2).

Regarding Claim 5. Shi further teaches  removing the current radar echo maps at least within the preset time period of a missing current radar echo map from the current radar echo map sequence(section: 4.2).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Rothenberg (US 2020/0132884) in view of Daly (US 2004/0239550)

Regarding Claim 6: Rothenberg  silent about determining whether the severe convection weather intensity predicting map satisfies a warning condition; and sending an alarm command in response to determining that the severe convection weather intensity predicting map satisfies the warning condition.
However, Daly teaches determining whether the severe convection weather intensity predicting map satisfies a warning condition; and sending an alarm command in response to determining that the severe convection weather intensity predicting map satisfies the warning condition ([0045],[0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Rothenberg, determining whether the severe convection weather intensity predicting map satisfies a warning condition; and sending an alarm command in response to determining that the severe convection weather intensity predicting map satisfies the warning condition, as taught by Daly, so as to prediction of storm with early warning  incompact and inexpensive way.

Allowable Subject Matter
Claims 7-11, 12, 15-19 and 20  would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome all the rejection as cited above. 
the following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7 and 15, the closest prior art Shi teaches Convolutional LSTM Network.
The subject matter of claim would be allowable because the closest prior art (see attached PTO-892 and IDS) fails to disclose or render obvious the limitations of he severe convection weather predicting model comprises a first encoder and a first decoder, the first encoder comprising a convolutional layer and a down-sampling layer, and the first decoder comprising a de-convolutional layer and an up-sampling layer..
Remaining Claims are also allowable due to dependence over allowed claim if overcome current 101 rejection.
Regarding claims 12 and 20, the closest prior art Shi teaches Convolutional LSTM Network.
The subject matter of claim would be allowable because the closest prior art (see attached PTO-892 and IDS) fails to disclose or render obvious the limitations of the radar echo extrapolation predicting model comprises a second encoder and a second decoder, the second encoder comprising a convolutional layer, a long short-term memory layer, and a down-sampling layer, and the second decoder comprising a de-convolutional layer, a long short-term memory layer, and an up-sampling layer..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Wang et. Al. (PredRNN: Recurrent Neural Networks for Predictive Learning using Spatiotemporal LSTMs, 2017)
b) US 2003/0018435 
c) US 7542852
d) US 5406481
e) US 5406481 
f) US 10613252 
g) US 7,391,358 B2
contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864